CaS€ 1-18-43910-688 DOC 33 Filed 11/29/18 Entered 11/29/18 17225:53

UNITED STATES BANKRUPTCY COURT
FOR THE
EASTERN DISTRICT OF NEW YORK

 

Case No.: 1-18-43910
IN THE MATTER OF THE BANKRUPTCY OF,

 

. AFFIDAVIT OF CHAPTER 13
BRUCE K]RKLAND, : SECTI()N 109(e)’s UNSECURED DEBTS
Debtor.
- CoUNTY oFQU,@¢m }
.SS:
STATE OF NEW YORK }

I, jig-ace /J,,-,»[g/G,,-] , the Debtor in the above-captioned matter, do hereby
affirmed the following under the penalties of peljury:

(1) I currently hold an obligation for property located at 147-16 1350th Avenue,
Queens, New York, even though that property is the possession of an irrevocable trust. The
balance of that debt currently is #2 3 2 5'5'/- §"Z" .

(2) I currently hold an obligation for property located at 147-19 130“‘ Avenue,
Queens, New York, even though that property is the possession of an irrevocable trust. The
balance of that debt currently i: 2 Ql, l / j 3 7 .

(3) 1 currently hold an obligation for property located at 173-14 Warwick Crescent,
Queens, New York, even though that property is the possession of an irrevocable trust. The
balance of that debt currently is 2 37 2 O¢ 0 3

Signature of Afliant
Bruce Kirkland

Page 1 of 2

 

CaS€ 1-18-43910-688 DOC 33 Filed 11/29/18 Entered 11/29/18 17225:53

 

 

Page 2 of 2

 

